Citation Nr: 1039096	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for bilateral upper 
extremity neuropathy secondary to the cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1969 to 
January 1970 and in August 1974.  He had additional service in 
the National Guard, with active service from January 2003 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this decision 
and who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of 
the hearing is in the claims folder.  

In February 2009, the case was remanded for VA records, 
examination of the Veteran, medical opinion, and readjudication.  
Additional VA clinical records were obtained.  The Veteran was 
examined in September 2009, with a medical opinion being 
rendered.  The claims were readjudicated with a supplemental 
statement of the case in May 2010.  As the requested development 
has been completed, the Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The Veteran does not have any residuals of the accident while 
on active duty for training in August 1974.  

2.  The Veteran's pre-existing arthritis of the cervical spine 
was aggravated while he was on active service.  

3.  The Veteran does not have bilateral upper extremity 
neuropathy as a result of disease or injury during his active 
duty for training or his active service; nor as secondary to a 
service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002 & West 2009); 38 C.F.R. §§ 3.303, 3.306 (2010).  

2.  Bilateral upper extremity neuropathy was not incurred in or 
aggravated by active military service and it is not proximately 
due to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in July 2004, the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claim in March 2005.  It was not until March 
2006, after the United States Court of Appeals for Veterans 
Claims (Court) rendered its decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that the RO provided notice regarding 
potential ratings and effective dates.  However, the Veteran was 
not prejudiced by the late notice.  For the claim being granted, 
the RO will have an opportunity to notify the Veteran when it 
issues its rating decision implementing the grant.  For the claim 
being denied, neither a rating nor an effective date will be 
assigned.  VA has complied with the notice requirements of VCAA 
and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  He has 
also been afforded a hearing.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service-Connection

The Veteran contends that the degenerative changes in his 
cervical spine are due to an injury sustained in a motor vehicle 
accident while on active duty for training in August 1974.  

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the Veteran's contentions primarily focus on the 1974 
accident while on active duty for training, the Board has 
considered all bases for service connection, including the 
Veteran's active service from January 2003 to January 2004.  See 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Myers v. Derewinski, 1 Vet. App. 127, 
130 (1991).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2010).   

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.304(b) (2010).  

The Veteran further contends that he has symptoms in both hands, 
numbness and tingling, due to the neck disorder.  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  

Secondary service connection requires evidence of a connection to 
a service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is secondary to 
his service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).

Discussion

There is no dispute that the Veteran has a current disability.  
The report of December 2004 VA X-ray studies shows the cervical 
spine has early degenerative changes at C3-C4 and C5-C6.  Also, 
examinations and electrodiagnostic studies have established that 
he has a carpal tunnel syndrome.  A carpal tunnel syndrome is a 
complex of symptoms resulting from compression of the median 
nerve in the carpal tunnel, with pain and burning or tingling 
paresthesisias in the fingers and hand, sometimes extending to 
the elbow.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1626 (28th 
ed., 1994).  Carpal pertains to the carpus or wrist.  Id., at 
271.  The carpal tunnel is the osseofibrous passage for the 
median nerve and the flexor tendons, formed by the flexor 
retinaculum and the carpal bones.  Id., at 1765.  

There is also no dispute that the Veteran was on active duty for 
training, in August 1974, when his jeep ran into a large ditch, 
injuring the occupants.  

The third requirement for service connection is competent 
evidence connecting the current disability to the disease or 
injury during active service.  On this point, the Veteran asserts 
that the accident during active duty for training, in 1974, 
caused the current cervical spine disability, which caused a 
disability involving both hands.  

The claim is supported by the Veteran's sworn testimony during 
his December 2008 Board hearing, as well as similar statements, 
to the effect that his neck has bothered him since the accident.  
The Veteran is competent to report what he experiences, such as 
neck pain and discomfort.  However, he does not have the medical 
expertise to diagnose the cause of his symptoms.  For a 
diagnosis, a medical opinion is required.  See 38 C.F.R. 
§ 3.159(a) (2010).   

In this case, there is no medical opinion supporting the claim.  
In May 2006, the Veteran's private physician, J. L. F., M.D., 
reported that the Veteran had a history of disc space narrowing 
at C3-4 in November 2002.  It was noted that, "He was in an auto 
accident in 1974, which may have caused neck problems, which is 
related to the numbness in his hands."  The comment that the 
accident "may" (emphasis added) have caused neck problems does 
not raise anything more than a possibility.  The doctor does not 
indicate that the accident was the probable cause of the 
Veteran's neck disorder.  Most importantly, there is no reasoning 
or explanation why the accident might be related to the current 
disability.  Thus, we find this letter raises the possibility of 
a connection but does not actually indicate that such a 
connection is as likely as not.  

The August 1974 accident report shows the Veteran was examined by 
a physician and found to have multiple bruises and abrasions, as 
well as a small scratch to the left eye lid.  There was no report 
of complaints, findings or diagnoses pertaining to the Veteran's 
neck or upper extremities.  

In May 2006, the medic on duty recalled that the Veteran came to 
the infirmary and was examined by a physician and himself.  He 
came in with a bloody nose and a cut above the eye that was 
caused by hitting the steering wheel by the impact.  He stated 
that he had a headache and was given aspirin.  

The Veteran had a re-enlistment examination in May 1975.  He did 
not report any neck symptoms.  The examiner found his neck, upper 
extremities, and spine to be normal.  

VA clinical records from February 1996 to April 1998 reflect 
treatment for other problems.  There were no complaints, findings 
or diagnoses pertaining to the neck or hand numbness.  

On examination for service, in February 1997, there was no report 
of neck or upper extremity symptoms.  The examining physician 
reported the Veteran's neck, upper extremities and spine to be 
normal.  

The clinical records from Dr. J. L. F. begin more than 20 years 
after the 1974 accident.  Private medical records reflect 
treatment for knee symptoms in 1997, 1998, and 2000, as well as 
for the right shoulder in September 2001.  In May 2002, the 
Veteran saw Dr. J. L. F. for a rash.  There were no neck or hand 
numbness complaints, findings, or diagnoses on these occasions.  
It is significant that the Veteran sought medical treatment for 
his problems but did not seek treatment for hand or neck 
symptoms.  This undermines his claim of symptoms continuing from 
shortly after the accident.  

When examined for service, in April 2002, the Veteran's neck, 
upper extremities and spine were reported to be normal.  

In November 2002, the Veteran saw Dr. J. L. F. complaining that, 
for 2 years, his hands would tingle when he relaxed or slept.  
The assessment was numbness in the bilateral extremities and the 
Veteran was sent for X-rays.  The X-rays studies of the cervical 
spine revealed mild disc space narrowing at C3-C4 and no acute 
bone pathology or significant abnormality elsewhere in the 
cervical spine.  The chest X-rays disclosed degenerative changes 
of moderate severity in the thoracic spine.  The Veteran was 
treated with physical therapy.  The Veteran's statement to his 
doctor for treatment purposes is more credible than later 
statements made for claims.  His report of having symptoms for 2 
years further undermines his claim of symptoms continuing from 
shortly after the accident.  

On an annual medical certificate dated in December 2002, the 
Veteran reported having a collapsed vertebra between 3 and 4 
pinching nerves and tingling feeling in hands.  A physician noted 
the Veteran to be stable with treatment.  

Service treatment records for the Veteran's period of active 
service from January 2003 to January 2004 address his service-
connected knee problems.  No complaints findings or diagnoses 
pertaining to his hands or neck were reported.  

The Veteran had a VA examination in December 2004.  He gave a 
history of being in a motor vehicle accident while on maneuvers 
in 1973.  He was thrown forward and injured his nose and face, 
and apparently his neck, although he was not aware of neck pain 
at the time.  He related that soon after the accident he 
developed numbness in both hands.  It had been present since 1973 
and was getting worse.  He had seen a private physician who 
obtained a cervical spine X-ray, which showed an abnormality, and 
it was suggested that the most likely cause of the weakness in 
his hands was secondary to an injury of the cervical spine.  
Neurologic examination showed that upper extremity reflexes were 
normal with no sensory or motor deficits.  The examiner specified 
that with regard to the hands, there was no sensory deficit at 
the time of the examination.  The Phalen sign was negative, with 
no evidence of carpal tunnel syndrome.  X-ray studies were 
reviewed.  The assessment was that bilateral neuropathy of the 
hands was likely associated with cervical spine degenerative 
joint disease recurrent symptoms.  While the examiner considered 
the history provided by the Veteran, she did not link the current 
cervical spine findings to the injury on active duty for 
training.  

The report of the December 2004 X-ray study of the cervical spine 
identified early degenerative changes in the C3-C4 and C5-C6 
levels with tiny anterior osteophytes.  This is a medical opinion 
from a physician to the effect that the degenerative changes in 
the Veteran's neck were early, that is recent, rather than of 
long standing.  

VA clinical notes show that the Veteran continued to complain of 
hand numbness.  In May 2005, he stated that he injured his neck 
in a motor vehicle accident when he was in service a few years 
earlier.  He complained of episodes of numbness in both hands 
precipitated by driving or while sleeping.  On examination of the 
extremities, Phalen's and Tinel's signs were negative.  There was 
no atrophy of the hand muscles.  Grip was 4-5/5.  The cervical 
spine had a full range of motion with discomfort over the 
posterior aspect on left flexion and lateral rotation.  There was 
no pertinent diagnosis.  

In August 2005, a nurse practitioner saw the Veteran at the 
primary care clinic and noted his complaints of numbness of the 
hands.  The assessment was numbness in both hands secondary to 
degenerative joint disease of the spine, rule out carpal tunnel 
syndrome.  This is not a firm diagnosis, because there were no 
findings to support a diagnosis.  It was an assessment that 
testing was needed to determine the cause of the Veteran's 
symptoms.  An electromyelogram was recommended.  

The electromyelogram and nerve conduction studies were done in 
October 2005.  A physician interpreted the results as consistent 
with bilateral median nerve entrapment at the wrists.  This is an 
extremely probative piece of evidence because it is a competent 
medical opinion by a physician, based on generally accepted 
testing, that the Veteran's hand symptoms were due to nerve 
entrapment at the wrists, not at the neck as originally guessed.  

The Veteran had an orthopedic surgery consultation in November 
2005.  It was reported that he had a C3-C5 nerve root compression 
secondary to a bad disc in 1970.  Since that time he had problems 
initially with the first 2-3 digits of the hand and that 
persisted since the 1970's.  However, over the last several 
months to a year, it had gotten significantly worse.  He had to 
shake his hands frequently to get the symptoms to decrease.  It 
was noted that electromyelogram (EMG) and nerve conduction 
velocity (NCV) studies were suggestive of carpal tunnel syndrome.  
Examination showed no wasting of the thenar eminence.  Phalen's 
and Tinel's tests were negative.  The consultant was not sure the 
Veteran would get any relief from surgery, but it might attenuate 
his symptoms.  This note presents the unusual history of a bad 
cervical disc in 1970.  Not only was that several years before 
the accident, but the record does not support the diagnosis of a 
disc disorder.  This leads us to conclude that the history here 
was gleaned from the Veteran rather than the established record.  

The following day, in November 2005, the Veteran was seen at the 
primary care clinic.  He gave a 30 year history of bilateral 
paresthesias of the median nerve distribution after a jeep 
accident in the 1970's.  It reportedly waxed and waned over the 
years but last year started to interfere with his functioning.  
It was noted that nerve conduction studies showed bilateral 
median nerve entrapment at the wrists.  The Veteran wished to 
have wrist surgery.  It was noted that he did not want to 
investigate to possibility of cervical problems at that time.  It 
was noted that the cervical spine films showed no obvious 
evidence of spondyloses or spondylosis, just some mild 
degenerative changes.   

In June 2006, the Veteran underwent a surgical right carpal 
tunnel release for the diagnosed carpal tunnel syndrome of the 
right wrist.  

In May 2007, the Veteran reported that he still had numbness and 
tingling in both hands, unrelieved by his surgery.  Examination 
disclosed triggering of the long and small fingers of the right 
hand.  Tinel's and Phalen's signs were negative.  It was noted 
that he could have release of the triggers surgically if needed.   
The VA clinical notes reflect continuing complaints of numbness 
in both hands.  

The Veteran was afforded another electromyelogram in January 
2008.  Again, a physician expressed the opinion that the results 
were consistent with bilateral median nerve entrapment at the 
wrists.  

In December 2008, the Veteran appeared for a Board hearing and 
gave sworn testimony.  He recounted the accident during active 
duty for training in 1974.  He said that it was not until after 
he went back to work that his hands began to get numb.  He saw 
his regular doctor who told him it was carpal tunnel.  He wore 
braces for awhile and that seemed to help, but the symptoms 
became worse over the years.  He reported that when he tried to 
go to sleep, his hands would go to sleep and start tingling.  He 
tried different pillows and finally found one that he could 
nestle his neck into.  It relieved the tingling.  He testified 
that the symptoms had been going on since the accident.  He also 
told of seeing Dr. J. L. F. who sent him for X-rays and found his 
discs were compressed.  It was treated with physical therapy.  He 
also reported that he had carpal tunnel surgery but it did not 
relieve the tingling.  

A VA clinical note, dated in February 2009, shows the Veteran 
complained of neck pain.  Right hand pain had reportedly 
resolved.  Computerized tomography (CT) of the cervical spine 
showed there was no fracture or dislocation.  Calcifications were 
present in the anterior longitudinal ligament at the C2-C3 level.  
Disc space narrowing was present at the C3-C4 level with mild 
anterior-posterior spurring.  There was no significant central 
canal or foraminal stenosis.  There was no paraspinal mass 
lesion.  The soft tissues of the neck were normal.  The 
impression was no acute changes.  There were mild degenerative 
changes at the C2-C3 and C3-C4 levels.  It is significant that 
the physician interpreting the test noted disc space narrowing 
and also noted there was no significant central canal or 
foraminal stenosis, so he did not diagnose a disc disorder.  

The Veteran was accorded a VA examination in September 2009.  The 
claims file was reviewed.  The Veteran reported having neck pain, 
as well as numbness, tingling, and a pins-and-needles sensation 
in his hands, bilaterally.  Examination of the neck showed no 
spasm, atrophy, guarding, pain on motion, tenderness, or 
weakness.  Motor strength was 5/5 throughout the upper and lower 
extremities.  Muscle tone was normal, without atrophy.  The range 
of cervical spine motion was measured.  Imaging studies were 
reviewed.  In addition to the February 2009 CT study, magnetic 
resonance imaging (MRI) disclosed broad based disc herniation at 
C3-4, with moderate cord compression and moderate bilateral 
foraminal stenosis at C4-5, and a bulging annulus at C6-7causing 
mild cord compression.  The diagnosis was degenerative disc 
disease of the cervical spine.  

The Veteran's peripheral nerves were also examined in September 
2009.  The claims file and medical records were reviewed.  The 
Veteran reported having intermittent bilateral hand numbness, 
tingling in both hands, and a pins-and-needles sensation in his 
right hand.  Examination disclosed 5/5 motor strength in both 
upper and lower extremities.  There was decreased vibration sense 
in both thumbs, which the examiner noted to be indicative of an 
affected median nerve.  Reflex examination was 1+ in the right 
and left upper and lower extremities.  There were no muscle or 
joint abnormalities.  Gait and balance were normal.  The 
electromyelography and nerve conduction studies were reviewed.  
The diagnosis was bilateral carpal tunnel syndrome.  The etiology 
of the problem was nerve entrapment.  The problem associated with 
the diagnosis was numbness and tingling in the bilateral upper 
extremities.  There was no nerve dysfunction.  

The September 2009 VA examination concluded with the examiner's 
opinion.  He reviewed the claims file and medical records.  He 
concluded that the degenerative joint disease of the cervical 
spine and the bilateral carpal tunnel syndrome were less likely 
as not  (less than a 50/50 probability) caused by or a result of 
or related to service, specifically the 1974 car accident.  The 
reason was that no chronic cervical spine or neuropathic was 
established while on active duty; there was no evidence of 
treatment for a compensable cervical spine or neuropathic 
condition within one year of discharge; and, the first evidence 
of treatment for the claimed conditions was almost 30 years after 
the motor vehicle accident.  That is, while the examiner 
considered the Veteran's report of continuing symptoms since the 
accident, he found the absence of any evidence of attempts to 
seek treatment to be more probative.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Conclusion

The Board has considered all bases for the Veteran's claims.  
Private X-ray studies done in November 2002 revealed mild disc 
space narrowing at C3-C4.  It was specified that there was no 
significant abnormality elsewhere.  The Veteran had active 
service from January 2003 to January 2004.  VA examination in 
December 2004 disclosed the early degenerative changes at C3-C4 
and also at the C5-C6 level with tiny anterior osteophytes.  
Although there were no reports of neck complaints or injuries 
while the Veteran was on active service, the appearance of 
additional neck findings some 11 months later cannot be 
dissociated from that period of service.  Since arthritic 
changes, especially those due to trauma, follow an irregular 
course, we cannot say that the development of arthritic changes 
at the C5-C6 level is due to the natural progress of the disease.  
Therefore, the Board finds that the arthritic changes in the 
Veteran's neck were aggravated by his active service from January 
2003 to January 2004.  

Turning to the Veteran's hand symptoms.  His private physician 
initially indicated that they might be due to the neck disorder.  
However, nerves follow specific paths and perform specific 
functions and no medical professional has reported that the 
Veteran has the specific neurologic impairments associated with 
C3-C4 or C5-C6.  Electrodiagnostic testing was done twice and on 
both occasions it showed entrapment of the median nerves at the 
wrists.  This was diagnosed as carpal tunnel syndrome.  The Board 
finds that the vague opinions considering that the Veteran's hand 
symptoms might be due to his service-connected neck disorder are 
out weighed by the electrodiagnostic testing and the clear 
diagnosis of carpal tunnel syndrome.  That is, the preponderance 
of evidence shows that the Veteran has carpal tunnel syndrome and 
does not have a peripheral neuropathy due to his service-
connected neck disability.  

An organic disease of the nervous system may be presumed to have 
been incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  The regulation is clear that it does not 
include all neurologic disabilities, but only organic diseases of 
the nervous system.  A carpal tunnel syndrome is not an organic 
disease of the nervous system.  The nerves are simply being 
squeezed by the structures, bones, muscles, and tendons, of the 
carpal tunnel.  Thus, it is a mechanical malfunction and not an 
organic disease of the system.  Consequently, the presumption 
does not apply.  

The Veteran contends that he has long standing hand symptoms, 
since the accident while on active duty for training.  He is 
competent to report such continuing symptoms.  However, his 
report of continuing symptoms is not credible in light of the 
record and his earlier statements.  Although he now reports that 
symptoms began upon his return to work after active duty for 
training, he did not report any symptoms on the May 1975 re-
enlistment examination and the examiner found his neck, upper 
extremities, and spine to be normal.  Again, on examination for 
service, in February 1997, he did not report any symptoms and the 
examining physician found his neck, upper extremities and spine 
to be normal.  Also, on many occasions in recent years, the 
Veteran sought medical treatment from VA and private care givers, 
for other problems but did not mention his hands or neck.  Most 
significantly, when he did see a doctor for his hand symptoms, in 
November 2002, he told the doctor that he had been having the 
symptoms for 2 years.  This information was given for treatment 
purposes and is deemed credible and puts the onset of symptoms at 
approximately the year 2000.  This is consistent with the medical 
reports before that time, which do not mention any hand symptoms.  
Thus, the Board finds that the analysis on the September 2009 VA 
examination is supported by the record.  The Veteran has a carpal 
tunnel syndrome and it is not the result of the injury while on 
active duty for training.  

The Board has considered all bases for the claim.  The private 
physician clearly and unmistakably documents the Veteran's hand 
symptoms before he entered active service in January 2003.  
Although the private physician did not diagnose carpal tunnel 
syndrome, he did describe symptoms that were consistent with that 
diagnosis when it was made later.  Thus, the Board finds that the 
Veteran's carpal tunnel clearly and unmistakably existed prior to 
entering active service in January 2003.  The service treatment 
records throughout the period of active service (ending in 
January 2004) do not show any hand complaints, findings or 
diagnoses.  There is no evidence of an increase in severity 
during the Veteran's active service.  Consequently, the Board 
finds that the pre-existing carpal tunnel syndrome was not 
aggravated in service.  

The medical evidence outweighs the Veteran's claims by a 
substantial margin.  It shows that the Veteran does not have an 
upper extremity neuropathy as the result of injury during active 
duty for training nor was the disorder aggravated while he was on 
active service.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Service connection for arthritis of the cervical spine is 
granted.  

Service connection for bilateral upper extremity neuropathy 
secondary to the cervical spine disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


